EXHIBIT GENENTECH, INC. CONSOLIDATED STATEMENTS OF INCOME (In millions, except per share amounts) (Unaudited) Three Months Year Ended December 31, Ended December 31, 2008 2007 2008 2007 Revenues: Product sales $ 2,981 $ 2,349 $ 10,531 $ 9,443 Royalties 607 558 2,539 1,984 Contract revenue 119 63 348 297 Total operating revenues 3,707 2,970 13,418 11,724 Costs and expenses: Cost of sales 503 344 1,744 1,571 Research and development 757 618 2,800 2,446 Marketing, general and administrative 718 692 2,405 2,256 Collaboration profit sharing 322 275 1,228 1,080 Write-off of in-process research and development related to acquisition(1) - - - 77 Gain on acquisition(1) - - - (121 ) Recurring amortization charges related to redemption and acquisition(2) 43 43 172 132 Special items: litigation-related - 14 (260 ) 54 Total costs and expenses 2,343 1,986 8,089 7,495 Operating income 1,364 984 5,329 4,229 Other income (expense): Interest and other income, net(3) 51 40 184 273 Interest expense (25 ) (22 ) (82 ) (76 ) Total other income, net 26 18 102 197 Income before taxes 1,390 1,002 5,431 4,426 Income tax provision 459 370 2,004 1,657 Net income $ 931 $ 632 $ 3,427 $ 2,769 Earnings per share: Basic $ 0.88 $ 0.60 $ 3.25 $ 2.63 Diluted $ 0.87 $ 0.59 $ 3.21 $ 2.59 Weighted average shares used to compute earnings per share: Basic 1,052 1,053 1,053 1,053 Diluted 1,065 1,068 1,067 1,069 (1) Represents non-recurring items related to our 2007 acquisition of Tanox, Inc. (2) Represents the amortization of intangible assets related to the 1999 redemption of our common stock by Roche Holdings, Inc. and our 2007 acquisition of Tanox, Inc. (3) "Interest and other income, net" includes interest income, realized gains and losses from the sale of debt and equity securities, write-downs for other-than-temporary impairments in the fair value of certain debt and equity securities and mark-to-market valuation adjustments for various securities. For further detail, refer to our web site at www.gene.com. GENENTECH, INC. SELECTED CONSOLIDATED FINANCIAL DATA (In millions) (Unaudited) December 31, December 31, 2008 2007 Selected consolidated balance sheet data: Cash, cash equivalents and short-term investments $ 6,198 $ 3,975 Accounts receivable - product sales, net 1,039 847 Accounts receivable - royalties, net 680 620 Accounts receivable - other, net 222 299 Inventories 1,299 1,493 Long-term marketable debt and equity securities 3,347 2,090 Property, plant and equipment, net 5,404 4,986 Goodwill 1,590 1,577 Other intangible assets 1,008 1,168 Other long-term assets 365 366 Total assets 21,787 18,940 Commercial paper 500 599 Total current liabilities 3,095 3,918 Long-term debt(1) 2,329 2,402 Total liabilities 6,116 7,035 Total stockholders' equity 15,671 11,905 Year Ended December 31, 2008 2007 Selected consolidated cash flow data: Capital expenditures(1) $ 751 $ 977 Total depreciation and amortization expense 592 492 (1) Capital expenditures exclude approximately $117 million at December 31, 2008 and $203 million at December 31, 2007 in capitalized costs related to our accounting for construction projects for which we are considered to be the owner during the construction period.We have recognized related amounts as a construction financing obligation in long-term debt. The balances in long-term debt related to the construction financing obligation are $306 million at December 31, 2008 and $399 million at December 31, 2007.
